     Case 3:21-cv-00386-RCJ-CLB Document 4 Filed 09/03/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     KEISHAWN CRANFORD,                                   Case No. 3:21-cv-00386-RCJ-CLB
4                                            Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On August 27, 2021, Plaintiff, an inmate in the custody of the Nevada Department

11   of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and

12   filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Thereafter, on

13   August 30, 2021, Plaintiff filed a second application to proceed in forma pauperis. (ECF

14   No. 3). Plaintiff’s applications to proceed in forma pauperis (ECF Nos. 1 and 3) are

15   incomplete. Plaintiff has not submitted his applications to proceed in forma pauperis on

16   this Court's approved form.

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

18   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

19   action without prepaying the full $402 filing fee. To apply for in forma pauperis status, the

20   inmate must submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

22          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

23          page 3),

24          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

25          official (i.e. page 4 of this Court’s approved form), and

26          (3) a copy of the inmate’s prison or jail trust fund account statement for the

27          previous six-month period.

28          Accordingly, the Court denies Plaintiff’s applications to proceed in forma pauperis
     Case 3:21-cv-00386-RCJ-CLB Document 4 Filed 09/03/21 Page 2 of 3



1    (ECF Nos. 1 and 3) without prejudice because the applications are incomplete. The Court
2    will grant Plaintiff a one-time extension to file a fully complete application to proceed in
3    forma pauperis on this Court's approved form containing all three of the required
4    documents. Plaintiff will file a fully complete application to proceed in forma pauperis on
5    or before November 2, 2021. Absent unusual circumstances, the Court will not grant any
6    further extensions of time. If Plaintiff does not file a fully complete application to proceed
7    in forma pauperis on this Court's approved form with all three required documents on or
8    before November 2, 2021, this case will be subject to dismissal without prejudice for
9    Plaintiff to file a new case with the Court when Plaintiff is able to acquire all three of the
10   documents needed to file a fully complete application to proceed in forma pauperis or
11   pays the full $402 filing fee.
12          A dismissal without prejudice means Plaintiff does not give up the right to refile the
13   case with the Court, under a new case number, when Plaintiff has all three documents
14   needed to submit with the application to proceed in forma pauperis. Alternatively, Plaintiff
15   may choose not to file an application to proceed in forma pauperis and instead pay the
16   full filing fee of $402 on or before November 2, 2021 to proceed with this case.
17          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1) but the Court
18   will not file the complaint unless and until Plaintiff timely files a fully complete application
19   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
20   II.    CONCLUSION
21          For the foregoing reasons, IT IS ORDERED that Plaintiff’s applications to proceed
22   in forma pauperis (ECF Nos. 1 and 3) are denied without prejudice to file a new fully
23   complete application to proceed in forma pauperis on this Court's approved form with all
24   three documents.
25          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
26   approved form application to proceed in forma pauperis by an inmate, as well as the
27   document entitled information and instructions for filing an in forma pauperis application.
28          IT IS FURTHER ORDERED that on or before November 2, 2021, Plaintiff will



                                                  -2-
     Case 3:21-cv-00386-RCJ-CLB Document 4 Filed 09/03/21 Page 3 of 3



1    either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
2    the $52 administrative fee) or file with the Court:
3           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
4           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
5           signatures on page 3),
6           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
7           official (i.e. page 4 of this Court’s approved form), and
8           (3) a copy of the inmate’s prison or jail trust fund account statement for the
9           previous six-month period.
10          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
11   application to proceed in forma pauperis with all three documents or pay the full $402
12   filing fee for a civil action on or before November 2, 2021, this case will be subject to
13   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
14   number, when Plaintiff has all three documents needed to file a complete application to
15   proceed in forma pauperis or pays the the full $402 filing fee.
16          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
17   (ECF No. 1-1) but will not file it at this time.
18                 September 3, 2021
            DATED: __________________
19
                                                                               _
20                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                    -3-
